                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          EASTERN DIVISION

EMILIO NOYOLA                                                          PLAINTIFF
Reg #33576-177

V.                        No. 2:19CV00092-BSM-JTR

JOHN ELAM, Lieutenant,
FCI Forrest City, et al.                                          DEFENDANTS

                                     ORDER

      The Clerk is directed to prepare a summons for Defendants United States,

Lieutenant John Elam and Officer Nichols. The United States Marshal is directed to

serve the summons, Noyola’s Complaint (Doc. 2), the Court’s Partial Recommended

Disposition and Order (Docs. 5 & 6), and this Order, on the United States Attorney

for the Eastern District of Arkansas and the United States Attorney General, without

prepayment of fees and costs or security therefor. If any Defendant is no longer an

FCI-Forrest City employee, the individual responding to service must file a sealed

statement providing the unserved Defendant’s last known mailing address.

      IT IS SO ORDERED this 16th day of October, 2019.


                                      ____________________________________
                                      UNITED STATES MAGISTRATE JUDGE
